United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, MMPA,
Oak Creek, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-380
Issued: June 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2006 appellant filed a timely appeal from a June 2, 2006 decision of
the Office of Workers’ Compensation Programs denying her request for a prerecoupment hearing
and an August 10, 2006 merit decision, which found that she received an overpayment of
compensation in the amount of $8,395.92. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the overpayment.
ISSUES
The issues are: (1) whether the Office properly denied appellant’s request for a
prerecoupment hearing; (2) whether appellant received an overpayment of compensation in the
amount of $8,395.92 for the period June 12, 2004 through December 31, 2005; (3) whether the
Office properly denied waiver of the overpayment; and (4) whether the Office properly
determined that the overpayment would be collected by deducting $100.00 from her continuing
compensation.

FACTUAL HISTORY
On December 16, 2003 appellant, then a 40-year-old clerk, filed an occupational disease
claim alleging that on December 12, 2003 she first realized her anxiety and stress were
employment related. On November 8, 2005 the Office accepted the claim for depressive
disorder.
By letter dated November 21, 2005, the Office noted that the record showed that
appellant might be receiving social security disability benefits and requested information. An
October 18, 2005 letter from the Social Security Administration indicated that appellant had been
receiving disability benefits from December 2004 at a regular monthly rate of $1,489.60.
The record contains computer printouts showing appellant received wage-loss
compensation during the period June 12, 2004 to December 31, 2005. For the period June 12
to 25, 2004, the Office noted that appellant was paid $1,030.62 after Federal Employees’
Retirement System (FERS) offset of $256.00, for the period July 10 to November 30, 2004, the
Office paid appellant $2,438.00 after a FERS offset of $2,438.00, for the period December 1,
2004 to November 30, 2005, the Office paid appellant $28,145.96 after a FERS offset of
$6,329.00 and for the period December 1 to 31, 2005, the Office paid appellant $2,405.67 after a
FERS offset of $549.00.
On March 7, 2006 appellant elected to receive benefits under the Federal Employees’
Compensation Act effective that date.
In a letter dated March 31, 2006, the Office informed appellant that the offset for
computation of benefits had been incorrectly calculated. The Office noted the computations
were calculated based upon her Social Security Administration benefits with FERS and without
FERS. The calculations were as follows:
“In your case, for the month of July [20]04, you received $1,489.60 for SSA with
FERS. Without FERS, the amount is $513.60. The difference is $976[.00],
($1,489.60 – 513.60) is deducted from your compensation payments.
“Unfortunately, in my haste to get you paid since, 2004, I incorrectly computed
the offset by simply deducting $513.60 as opposed to $976.00.... The over
payment is $8,395.82.” (Emphasis in the original.)
On April 5, 2006 the Office made a preliminary finding that appellant had been overpaid
in the amount of $8,395.92 because the receipt of dual benefits for social security disability and
federal workers’ compensation benefits for the period June 12, 2004 through
December 31, 2005. The Office noted that appellant received compensation of $42,638.441 for
the period June 12, 2004 to December 31, 2005, when she was entitled to $34,242.52, which
resulted in an overpayment of $8,395.92. The Office found that appellant was without fault in
the creation of the overpayment. The Office advised that, if she disagreed with the fact or
1

The calculations contain a typographical error for the period December 1 to 31, 2005. The amount noted is
$21,405.67 when it should be $2,405.67.

2

amount of the overpayment, she had a right to submit any evidence or arguments and the right to
request a prerecoupment hearing within 30 days.
In a letter dated and mailed on May 6, 2006, appellant requested a prerecoupment hearing
and submitted an overpayment recovery questionnaire dated May 6, 2006. The only information
she submitted in the overpayment questionnaire form was her Social Security monthly income of
$1,500.0. Appellant provided no information on expenses or any funds she might have on hand
on the form.
By decision dated June 2, 2006, the hearing representative denied appellant’s request for
a hearing on the grounds that it was untimely. The hearing representative indicated that
appellant was not entitled to a hearing as a matter of right.
By decision dated August 10, 2006, the Office finalized the overpayment of
compensation in the amount of $8,395.92 because it had miscalculated the dual benefits for
Social Security disability and federal workers’ compensation benefits offset for the period
June 12, 2004 through December 31, 2005. The Office found that appellant was without fault in
the creation of the overpayment but that she was not entitled to waiver. The Office further
determined that the overpayment would be collected by withholding $100.00 from her
continuing compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 10.432 of the Office’s regulations provides that, in response to a preliminary
notice of an overpayment, a claimant may request a prerecoupment hearing within 30 days of the
written notice of overpayment.2 Failure to request the hearing within this 30-day time period
shall constitute a waiver of that right.3
ANALYSIS -- ISSUE 1
Appellant argued that she timely requested a prerecoupment hearing as the decision had
been mailed April 6, 2006 and she mailed her request on May 6, 2006.
In computing a time period the date of the event from which the designated period of
time begins to run shall not be included, while the last day of the period so computed shall be
included unless it is a Saturday, Sunday or a legal holiday.4 The Office issued its preliminary
overpayment determination on April 5, 2006. She had 30 days within which to respond.
Therefore, she had until May 5, 2006 to respond to the preliminary determination. Appellant did
not respond within the required 30-day period. Therefore, her right to a hearing is deemed
waived.

2

20 C.F.R. § 10.432. See Willie C. Howard, 55 ECAB 564 (2004).

3

Afegalai L. Boone, 53 ECAB 533, 537 n.12 (2002); John B. Montoya, 43 ECAB 1148 (1992).

4

Id.

3

LEGAL PRECEDENT -- ISSUE 2
The Act provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.5
When an overpayment has been made to an individual because of an error of fact or law,
adjustments shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.6
ANALYSIS -- ISSUE 2
The Office accepted appellant’s claim for a depressive disorder on November 8, 2005.
The record established that she received disability benefits from the Social Security
Administration during the period June 12, 2004 to December 31, 2005 and compensation
benefits under the Act.
On March 31, 2006 the Office determined that appellant’s offset for compensation of
benefits had been incorrectly calculated using her Social Security Administration benefits with
FERS when it should have been calculated without FERS. The record reflects that, from
June 12, 2004 to December 31, 2005, the Office paid appellant a total of $42,638.44 when it
calculated her compensation offset with FERS. The Office incorrectly deducted $513.60 from
her compensation payments instead of $976.00 which resulted in an overpayment. The Office
calculated that, during the period June 12, 2004 to December 31, 2005, appellant received
$42,638.44 when she was only entitled to receive $34,242.52. This difference created an
overpayment of $8,395.82.
The Board finds that, for the period June 12, 2004 to December 31, 2005, appellant
received an overpayment of $8,395.82 due to her receipt of benefits calculated using an incorrect
computation for the Social Security Administration payments she received. Appellant argued
that she should not be penalized due to the Office’s computation error. It is well established that
the Office’s negligence in creating the overpayment by the erroneous deduction of benefits does
not excuse the overpaid claimant from liability for repayment.7 The Office explained how the
overpayment occurred and provided this to appellant with the preliminary notice of
overpayment. The Office properly determined the amount of the overpayment that covered the
period June 12, 2004 to December 31, 2005.
LEGAL PRECEDENT -- ISSUE 3
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.8 If the Office finds that the
recipient of an overpayment was not at fault, repayment will still be required unless:
5

5 U.S.C. § 8102(a).

6

Id. at § 8129(a).

7

See Lawrence J. Dubuque, 55 ECAB 667 (2004).

8

20 C.F.R. § 10.33(a).

4

(1) adjustment or recovery of the overpayment would defeat the purpose of the Act; or
(2) adjustment or recovery of the overpayment would be against equity and good conscience.9
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.10
Failure to submit the requested information within 30 days of the request shall result in
denial of waiver and no further request for waiver shall be considered until the requested
information is furnished.11
ANALYSIS -- ISSUE 3
Although the Office found that appellant was without fault in the creation of the
overpayment, she nonetheless bears responsibility for providing financial documents. The
Office explained the importance of this financial information and advised her that it would deny
waiver if she failed to furnish the information within 30 days. Within the required 30-day
period, appellant did not submit the financial information. Under these circumstances, the Office
regulations mandate denial of waiver. The Board will affirm the Office’s decision on the issue
of waiver.
LEGAL PRECEDENT -- ISSUE 4
Section 10.441(a) of the Office’s regulations provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made [the Office] shall decrease later payments of
compensation, taking into account the probably extent of future payments, the rate

9

Id. Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income, including compensation benefits, to meet current ordinary and
necessary living expense; and (b) the beneficiary’s assets do not exceed a specified amount as determined by the
Office from data furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents. Id. at § 10.436. Recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt. Id. at § 10.437(a). Recovery of an overpayment is also considered to be against equity
and good conscience when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse. Id. at § 10.437(b).
10

Id. at § 10.438(a).

11

Id. at § 10.438(b).

5

of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”12
ANALYSIS -- ISSUE 4
The Office, in determining the rate of repayment by deduction from appellant’s
continuing compensation payments, had no financial information in which to consider whether
the withholding $100.00 from continuing compensation would result in any hardship. It is
appellant’s burden to submit evidence establishing that repayment would cause a hardship. The
Office directed appellant to submit financial information in its letter of April 5, 2006. Appellant
did not timely submit any financial information other than noting her monthly income from
Social Security on the overpayment recovery form. Based upon the circumstances of this case,
the Board finds the record devoid of any indication that repayment of $100.00 from appellant’s
continuing compensation payments would result in a severe hardship.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a prerecoupment
hearing as it was untimely filed. The Board also finds that the Office properly found an
overpayment in the amount of $8,395.92 and properly denied waiver for her failure to submit
requested financial information. Lastly, the Board finds that the Office properly determined
repayment would be collected by deducting $100.00 from her continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 10, 2006 is affirmed.
Issued: June 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

20 C.F.R. § 10.441(a).

6

